Title: To James Madison from Abigail Adams, 1 August 1810
From: Adams, Abigail
To: Madison, James


SirQuincy August 1st 18010 [sic]
I take the Liberty of addressing you in behalf of my son, now at st petersburgh, and to ask of you, permission for his return to his native Country. I hope you may have already received, through the Secretary of State, his own request to this effect.

From Several Letters which I have received from Mrs Adams, I have been led to think their Situation very unpleasent, as it respected their domestic Establishment, and I am now confirmed in the fact; by a Letter recently received from him.
The outfit and sallery allowed by Congress, for a public Minister; is altogether so inadequate to the Stile, and Manner of living, required, as indispensable at the Court of st petersburgh, that inevitable ruin must be the concequence to himself and family.
To quote his own words—“you can judge how congenial it is to my habits, and disposition to find extravagance and dissipation become a public duty. You will readily conceive the embarrassment in which I find myself and of the desire which I feel to get out of a situation irksome beyond expression.”
I will allow sir that there are Situations and circumstances in which a Country may be placed, when it becomes the duty of a good citizen to hazard, not only property, but even his Life, to Serve and save it.
In that School I was trained, but those days I hope have passed. I have too much confidence in your wisdom and justice to imagine that you would require a sacrifice not only of the most valuable Season of Life for active pursuits, but Subject a gentleman whom you have honourd with your confidence to pecuniary embarressments which would prevent his future usefullness.
In making this request, I am not insensible to the honor done mr Adams, by your repeated nomination of him to this Embassy. Whatever confidence you have been pleased to repose in him, I trust will never be forfeited by him.
The expence attendent upon this Mission, was I presume as unknown to you, as to him, however readily you might be disposed to consider his Situation, I presume their is no way to extricate him, but by allowing him as speedily as possible to return to America.
I Should not so earnestly make this request if the circumstances of his Father would enable him, to aid in Supporting him there, but after near fifty years devoted to public Service, a rigid œconomy is necessary for us, to preserve that independence; which asks no favours; and Solicits no recompence.
As this is the only opportunity I have ever had of addressing you sir, permit me to Say that I entertain a high respect for your person, and Character, and to add my best wishes for the Success, and prosperity of your administration. I am Sir your Humble Servant
Abigail Adams
